Exhibit 10.1

 

LOGO [g424815g16m94.jpg]

Box, Inc.

Employment Offer Letter

July 7, 2017

Stephanie Carullo

(415) 298-4775

carullos1@gmail.com

Dear Stephanie,

I am pleased to offer you a position with Box, Inc. (the “Company”) as Chief
Operating Officer in the Redwood City office, commencing on August 1, 2017. As a
Chief Operating Officer, you will also serve as a Section 16 Officer and
initially report to Aaron Levie, Chief Executive Officer. The company may,
however, change your work location and/or reporting relationship at its sole
discretion. You will receive an annual base salary of $370,000.00 less
applicable Federal, state, local and elected withholdings, which will be paid in
accordance with the Company’s normal payroll procedures.

You will also be eligible for a discretionary bonus of up to 55% of your annual
salary based on the Company’s completion of preset goals as described in the
FY16 Box Leadership Bonus Plan. Details of the Box Leadership Bonus Plan will be
sent to you on your date of hire. You should note that the Company reserves the
right to modify salaries from time to time as it deems necessary.

In addition to your salary, we will recommend to the Company’s Board of
Directors (the “Board”) that it grant you the option to purchase 400,000 shares
of the Company’s common stock and grant you restricted stock units (“RSUs”) for
200,000 shares of the Company’s Class A common stock. Your option and RSU grants
are subject to approval by the Board and any additional details set out in the
award agreement, including a requirement that you continuously work through each
vesting date.

 

  •   Your stock options will have an exercise price equal to the fair market
value for such shares as determined by the Board and as of the date such option
is granted. In most cases, option grants are approved by the Company’s Board
within ninety (90) days of a new employee’s start date. Please note that the
exercise price is not negotiable and may be different than the exercise price in
effect when you accept this offer or on your start date. Your options will vest
and become exercisable over a 4-year period, with 1/4th vesting on the first
anniversary of your start date and the remainder vesting monthly over the
remaining three years at a rate of 1/48th per month.

 

  •   Box RSUs vest 4 times per year, around
March 20th, June 20th, September 20th, and December 20th. Twenty-five percent
(25%) of your RSUs will vest on the first of those dates which happen after the
first anniversary of your start date. For example, if you start working on
January 30th, your first vesting date will be March 20th of the following year.
When an RSU vests, you will be issued a share of Box stock (after any required
tax withholding is done). After the first vesting date, 1/16th of the RSUs will
vest on each vesting date. Your RSUs are subject to approval by the Board and
any additional details set out in the award agreement, which requires you to
remain an active employee on each vesting date.

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

As an executive of the Company, you will be eligible to receive severance and
change of control benefits under certain circumstances pursuant to the Change in
Control and Severance Agreement, attached hereto as Exhibit B (the “Severance
Agreement”). Accordingly, your potential severance and change of control
benefits and the terms and conditions thereof shall be set forth in the
Severance Agreement.

This offer is contingent upon the satisfactory completion and outcome of a
background investigation and reference checks. In addition, for purposes of
federal immigration law, you will be required to provide to the Company
documentary evidence of your identity and eligibility for employment in the
United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

As a full-time employee, you will be eligible to participate in the Company’s
standard benefits as in effect from time to time, on the same basis as those
benefits are generally made available to other similarly situated employees of
the Company, and subject to the Company’s policies. Such benefits are subject to
change, and may be supplemented, altered, or eliminated, in part or entirely.
Any eligibility to participate in such benefit plans, as well as the terms
thereof, shall be as set forth in the governing documents for such plans, or if
there are no such governing documents, in the Company’s policies.

Employment is for no specified period of time and “at-will.”. That means you are
free to resign at any time, for any reason or for no reason. Similarly, the
Company is free to conclude its employment relationship with you at any time,
with or without cause, and with or without notice. You should note that the
Company reserves the right to modify salaries from time to time as it deems
necessary.

You agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.

As a Company employee, you will be expected to abide by Company rules and
regulations. You will be specifically required to sign an acknowledgement that
you have read and understand the Company rules of conduct which will be included
in an Employee Handbook which the Company will distribute to you on your date of
hire. You will be expected to sign and comply with the Employment, Confidential
Information, and Intellectual Property Assignment Agreement attached as Exhibit
A, which requires, among other things, the assignment of your rights to any
intellectual property made during your employment at the Company, and
non-disclosure of proprietary information.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to me. A duplicate original is
enclosed for your records. This letter, along with the agreement relating to
proprietary rights between you and the Company, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements, whether written or oral. This letter may not be modified or amended
except by a written agreement, signed by an officer of the Company and by you.

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

We look forward to working with you at Box, Inc.

 

Very truly yours, BOX, Inc. By:   /s/ Aaron Levie  

Aaron Levie

 

Chief Executive Officer

AGREED AND ACCEPTED:

/s/ Stephanie Carullo            

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

Exhibit A

Box, Inc.

Employment, Confidential Information and Intellectual Property Assignment
Agreement

As a condition of my employment with Box, Inc., its subsidiaries, affiliates,
successors or assigns (together, the “Company”), and in consideration of my
employment with the Company and my receipt of the compensation now and hereafter
paid to me by Company, I agree to the following terms under this Employment,
Confidential Information and Intellectual Property Assignment Agreement (the
“Intellectual Property Agreement”):

 

  1. Employment

 

  a) I understand and acknowledge that my employment with the Company is for an
unspecified duration and constitutes “at-will” employment. I acknowledge that
this employment relationship may be terminated at any time, with or without good
cause or for any or no cause, at the option either of the Company or myself,
with or without notice.

 

  b) I agree that, during the term of my employment with the Company, I will not
engage in any other employment, occupation, consulting or other business
activity related to the business in which the Company is now involved or becomes
involved during the term of my employment, nor will I engage in any other
activities that conflict with my obligations to the Company.

 

  2. Confidential Information

 

  a) Company Information

I agree at all times during the term of my employment (my “Relationship with the
Company”) and thereafter to hold in strictest confidence, and not to use except
for the benefit of the Company or to disclose to any person, firm or corporation
without written authorization of the Board of Directors of the Company, any
Confidential Information of the Company. I understand that “Confidential
Information” means any Company proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products, services, customer lists and customers (including, but not limited to,
customers of the Company on whom I called or with whom I became acquainted
during the term of my Relationship with the Company), markets, works of original
authorship, photographs, negatives, digital images, software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration information, marketing, finances or other business
information disclosed to me by the Company either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment. I further
understand that Confidential Information does not include any of the foregoing
items which have become publicly known and made generally available through no
wrongful act of mine or of others who were under confidentiality obligations as
to the item or items involved.

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

 

  b) Other Employer Information

I agree that I will not, during my Relationship with the Company, improperly use
or disclose any proprietary information or trade secrets of any former or
concurrent employer or other person or entity and that I will not bring onto the
premises of the Company any unpublished document or proprietary information
belonging to any such employer, person or entity unless consented to in writing
by such employer, person or entity.

 

  c) Third Party Information

I recognize that the Company has received and in the future will receive from
third parties their confidential or proprietary information subject to a duty on
the Company’s part to maintain the confidentiality of such information and to
use it only for certain limited purposes. I agree to hold all such confidential
or proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
my work for the Company consistent with the Company’s agreement with such third
party.

 

  3. Intellectual Property

 

  a) Assignment of Intellectual Property

I agree that I will promptly make full written disclosure to the Company, will
hold in trust for the sole right and benefit of the Company, and hereby assign
to the Company, or its designee, all my right, title, and interest in and to any
original works of authorship, inventions, concepts, improvements or trade
secrets, whether or not patentable or registrable under copyright or similar
laws, which I may solely or jointly conceive or develop or reduce to practice,
or cause to be conceived or developed or reduced to practice, during the period
of time I am in the service of the Company (collectively referred to as
“Intellectual Property”) and which (i) are developed using the equipment,
supplies, facilities or Confidential Information of the Company, (ii) result
from or are suggested by work performed by me for the Company, or (iii) relate
to the business, or to the actual or demonstrably anticipated research or
development of the Company. The Intellectual Property will be the sole and
exclusive property of the Company. I further acknowledge that all original works
of authorship which are made by me (solely or jointly with others) within the
scope of and during the period of my Relationship with the Company and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act. To the extent any Intellectual Property is not
deemed to be work for hire, then I will and hereby do assign all my right, title
and interest in such Intellectual Property to the Company, except as provided in
Section 3(e).

 

  b) Patent and Copyright Registrations

I agree to assist the Company, or its designee, at the Company’s expense, in
every proper way to secure the Company’s rights in the Intellectual Property and
any copyrights, patents or other intellectual property rights relating thereto
in any and all countries, including the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
the Company shall deem necessary in order to apply for and obtain such rights
and in order to assign and convey to the Company, its successors, assigns, and
nominees the sole and exclusive rights, title and interest in and to such
Intellectual Property, and any

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

copyrights, patents or other intellectual property rights relating thereto. I
further agree that my obligation to execute or cause to be executed, when it is
in my power to do so, any such instrument or papers shall continue after the
termination of this Intellectual Property Agreement. If the Company is unable
because of my mental or physical incapacity or for any other reason to secure my
assistance in perfecting the rights transferred in this Intellectual Property
Agreement, then I hereby irrevocably designate and appoint the Company and its
duly authorized officers and agents as my agent and attorney in fact, to act for
and in my behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
letters, patent or copyright registrations thereon with the same legal force and
effect as if executed by me. The designation and appointment of the Company and
its duly authorized officers and agents as my agent and attorney in fact shall
be deemed to be coupled with an interest and therefore irrevocable.

 

  c) Maintenance of Records

I agree to keep and maintain adequate and current written records of all
Intellectual Property made by me (solely or jointly with others) during the term
of my Relationship with the Company. The records will be in the form of notes,
sketches, drawings, and works of original authorship, photographs, negatives,
digital images or any other format that may be specified by the Company. The
records will be available to and remain the sole property of the Company at all
times.

 

  d) Intellectual Property and Retained and Licensed

I provide below a list of all original works of authorship, inventions,
developments, improvements, and trade secrets which were made by me prior to my
Relationship with the Company (collectively referred to as “Prior Intellectual
Property”), which belong to me, which relate to the Company’s current or
proposed business, products or research and development, and which are not
assigned to the Company hereunder; or, if no such list is attached, I represent
that there is no such Prior Intellectual Property. If in the course of my
Relationship with the Company, I incorporate into Company property any Prior
Intellectual Property owned by me or in which I have an interest, the Company is
hereby granted and shall have a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide license to make, have made, modify, use and sell such Prior
Intellectual Property as part of or in connection with such Company property.

Prior Intellectual Property:

 

Title    Date   

Identifying Number or

Brief Description

 

     

 

     

 

     

 

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

  e) Exception to Assignments

I understand that the provisions of this Intellectual Property Agreement
requiring assignment of Intellectual Property to the Company are limited as
provided in Section 2870 of the California Labor Code, which is attached hereto
as Appendix A, and do not apply to any intellectual property that (i) I develop
entirely on my own time; and (ii) I develop without using Company equipment,
supplies, facilities, or trade secret information; and (iii) do not result from
any work performed by me for the Company; and (iv) do not relate at the time of
conception or reduction to practice to the Company’s business, or to its actual
or demonstrably anticipated research or development. Any such intellectual
property will be owned entirely by me, even if developed by me during the time
period in which I am employed by the Company. I will advise the Company promptly
in writing of any intellectual property that I believe meet the criteria for
exclusion set forth herein and are not otherwise disclosed pursuant to
Section 3(d) above.

 

  f) Return of Company Documents

I agree that, at the time of leaving the employ of the Company, I will deliver
to the Company (and will not keep in my possession, recreate or deliver to
anyone else) any and all works of original authorship, photographs, negatives,
digital images, devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items developed by me pursuant to my Relationship with the Company or otherwise
belonging to the Company, its successors or assigns. In the event of the
termination of my Relationship with the Company, I agree to sign and deliver the
“Termination Certificate” attached hereto as Appendix B.

 

  4. Notification of New Employer

In the event that I leave the employ of the Company, I hereby grant consent to
notification by the Company to my new employer or consulting client about my
rights and obligations under this Intellectual Property Agreement.

 

  5. No Solicitation of Employees

In consideration for my Relationship with the Company and other valuable
consideration, receipt of which is hereby acknowledged, I agree that during the
period of my Relationship with the Company as an employee, officer and/or
director and for a period of twelve (12) months thereafter I shall not solicit
the employment of any person who shall then be performing services for the
Company (as an employee or consultant) or who shall have performed services for
the Company (as an employee or consultant) within the prior twelve (12) month
period, on behalf of myself or any other person, firm, corporation, association
or other entity, directly or indirectly.

 

  6. Representations

I represent that my performance of all the terms of this Intellectual Property
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to my Relationship
with the Company. I have not entered into, and I agree I will not enter into,
any oral or written agreement in conflict herewith. I agree to execute any
proper oath or verify any proper document required to carry out the terms of
this Intellectual Property Agreement.

 

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

  7. Arbitration and Equitable Relief

 

  a) Arbitration

Except as provided in Section (b) below, each of the Company and I agree that
any dispute or controversy arising out of or relating to any interpretation,
construction, performance or breach of this Intellectual Property Agreement,
shall be settled by binding arbitration before a neutral arbitrator, to be held
in San Francisco, California, in accordance with the Employment Arbitration
Rules and Mediation Procedures of the American Arbitration Association, a copy
of which the Company has given me, provided however, the parties will be
entitled to full and liberal evidentiary discovery in accordance with the rules
governing civil litigation in courts of the same jurisdiction. If the Company
and I cannot agree on an arbitrator, one will be selected pursuant to the rules
of the American Arbitration Association. The arbitrator in such dispute or
controversy may grant injunctions or any other relief that would be available if
the matter were pending in court. The decision of the arbitrator shall be
rendered in writing in sufficient detail to allow for judicial review. Judgment
may be entered on the arbitrator’s decision in any court having jurisdiction.
The Company will pay the costs and expenses of such arbitration, and each of us
shall separately pay our counsel fees and expenses, unless otherwise ordered by
the arbitrator as part of legally-authorized relief to a prevailing party.

 

  b) Equitable Remedies

Each of the Company and I agree that disputes relating to or arising out of a
breach of the covenants contained in this Intellectual Property Agreement would
likely require injunctive relief to maintain the status quo of the parties
pending the appointment of an arbitrator pursuant to this Intellectual Property
Agreement. The parties hereto also agree that it would be impossible or
inadequate to measure and calculate the damages from any breach of the covenants
contained in this Intellectual Property Agreement prior to resolution of any
dispute pursuant to arbitration. Accordingly, pursuant to C.C.P. §1281.8(b), if
either party claims, pending the appointment of an arbitrator, that the other
party has breached any covenant of this Intellectual Property Agreement, that
party will have available, in addition to any other right or remedy, the right
to obtain an injunction from a court of competent jurisdiction restraining such
breach or threatened breach and/or to specific performance of any such provision
of this Intellectual Property Agreement pending resolution of the dispute
through arbitration. The parties further agree that no bond or other security
shall be required in obtaining such equitable relief and hereby consents to the
issuance of such injunction and to the ordering of specific performance.
However, upon appointment of an arbitrator, the arbitrator shall review any
interim, injunctive relief granted by a court of competent jurisdiction and
shall have the discretion, jurisdiction, and authority to continue, expand, or
dissolve such relief pending completion of the arbitration of such dispute or
controversy. The parties agree that any orders issued by the arbitrator may be
enforced by any court of competent jurisdiction if necessary to ensure
compliance by the parties.

 

  8. General Provisions

 

  a) Governing Law; Consent to Personal Jurisdiction

This Intellectual Property Agreement will be governed by the laws of the State
of California as they apply to contracts entered into and wholly to be performed
within such State. Subject to Section 7, I hereby expressly consent to the
nonexclusive personal jurisdiction and venue of the state and federal courts
located in the federal Northern District of California for any lawsuit filed
there by either party arising from or relating to this Intellectual Property
Agreement.

 

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

  b) Entire Agreement

This Intellectual Property Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification of or amendment to
this Intellectual Property Agreement, nor any waiver of any rights under this
Intellectual Property Agreement, will be effective unless in writing signed by
the party to be charged. Any subsequent change or changes in my duties, salary
or compensation will not affect the validity or scope of this Intellectual
Property Agreement.

 

  c) Severability

If one or more of the provisions in this Intellectual Property Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.

 

  d) Successors and Assigns

This Intellectual Property Agreement will be binding upon my heirs, executors,
administrators and other legal representatives and will be for the benefit of
the Company, its successors, and its assigns.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

IN WITNESS WHEREOF, the undersigned has executed this Employment, Confidential
Information and Intellectual Property Assignment Agreement as of the date
indicated below.

 

By:   /s/ Stephanie Carullo

Date:   July 9, 2017

Name:   Stephanie Carullo

Address:  

 

 

 

WITNESS

By: /s/ Aaron Levie

Date: July 9, 2017

Name: Aaron Levie

 

Address:  

 

 

 

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

Exhibit B

Box, Inc.

Change in Control and Severance Agreement

This Change in Control and Severance Agreement (the “Agreement”) is made and
entered into by and between Stephanie Carullo (“Executive”) and Box, Inc., a
Delaware corporation (the “Company”), effective as of Executive’s first day of
employment with the Company (the “Effective Date”).

Recitals

 

  1. The Compensation Committee (the “Committee”)of the Company’s Board of
Directors (the “Board”) believes that it is in the best interests of the Company
and its stockholders (i) to assure that the Company will have the continued
dedication and objectivity of Executive, notwithstanding the possibility,
threat, or occurrence of a Change in Control and (ii) to provide Executive with
an incentive to continue Executive’s employment prior to a Change in Control and
to motivate Executive to maximize the value of the Company upon a Change in
Control for the benefit of its stockholders.

 

  2. The Committee believes that it is imperative to provide Executive with
certain severance benefits upon Executive’s termination of employment under
certain circumstances. These benefits will provide Executive with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change in Control.

 

  3. Certain capitalized terms used in the Agreement are defined in Section 6
below.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

  1. Term of Agreement. This Agreement will have an initial term of two years
commencing on the Effective Date (the “Initial Term”). On the second anniversary
of the Effective Date and each anniversary thereafter, this Agreement will renew
automatically for additional one (1) year terms (each an “Additional Term”),
unless either party provides the other party with written notice of non-renewal
at least 90 days prior to the date of automatic renewal. If a Change in Control
occurs when there are fewer than 12 months remaining during the Initial Term or
an Additional Term, the term of this Agreement will extend automatically through
the date that is 12 months following the effective date of the Change in
Control. If Executive becomes entitled to benefits under Section 3 during the
term of this Agreement, the Agreement will not terminate until all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied. For clarity, an election by the Company not to renew this Agreement
for an Additional Term will not be deemed to be a termination of Executive’s
employment without Cause or grounds for a resignation for Good Reason and,
accordingly, Executive will not be eligible for severance benefits under
Section 3.

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

 

  2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.
As an at-will employee, either the Company or the Executive may terminate the
employment relationship at any time, with or without Cause.

 

  3. Severance Benefits.

 

  a. Termination without Cause Unrelated to a Change in Control. If the Company
terminates Executive’s employment with the Company without Cause (excluding
death or Disability) and such termination occurs outside of the Change in
Control Period, then subject to Section 4, Executive will receive the following:

 

  i. Accrued Compensation. The Company will pay Executive all accrued but unpaid
vacation, expense reimbursements, wages, and other benefits due to Executive
under any Company-provided plans, policies, and arrangements.

 

  ii. Continuing Severance Payments. Executive will be paid continuing payments
of severance pay at a rate equal to Executive’s base salary rate, as then in
effect, for six months from the date of such termination of employment (the
“Continuance Period”), to be paid periodically in accordance with the Company’s
normal payroll policies. Severance payments during the Continuance Period will
not commence until, the first Company payroll following the Release Deadline (as
defined below), or, if later, such time as required by Section 4(c). Except as
required by Section 4(c), any installment payments that would have been made to
Executive during the 60 day period immediately following Executive’s separation
from service but for the preceding sentence will be paid to Executive on the
first Company payroll following the Release Deadline and the remaining payments
will be made as provided in this Agreement.

 

  iii. Continuation Coverage. If Executive elects continuation coverage pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) within the time period prescribed pursuant to COBRA for Executive and
Executive’s eligible dependents, then the Company will reimburse Executive for
the COBRA premiums for such coverage (at the coverage levels in effect
immediately prior to Executive’s termination) until the earlier of (A) a period
of six months from the date of termination or (B) the date upon which Executive
and/or Executive’s eligible dependents become covered under similar plans. The
reimbursements will be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy.

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

 

  b. Termination without Cause or Resignation for Good Reason in Connection with
a Change in Control. If the Company terminates Executive’s employment with the
Company without Cause (excluding death or Disability) or if Executive resigns
from such employment for Good Reason, and, in each case, such termination occurs
during the Change in Control Period, then subject to Section 4, Executive will
receive the following:

 

  i. Accrued Compensation. The Company will pay Executive all accrued but unpaid
vacation, expense reimbursements, wages, and other benefits due to Executive
under any Company-provided plans, policies, and arrangements.

 

  ii. Severance Payment. Executive will receive a lump-sum payment (less
applicable withholding taxes) equal to 12 months of Executive’s annual base
salary as in effect immediately prior to Executive’s termination date. For the
avoidance of doubt, if (x) Executive incurred a termination prior to a Change in
Control that qualifies Executive for severance payments under Section 3(a)(ii);
and (y) a Change in Control occurs within the three-month period following
Executive’s termination of employment that qualifies Executive for the superior
benefits under this Section 3(b)(ii), then Executive shall be entitled to a
lump-sum payment of the amount calculated under this Section 3(b)(ii), less
amounts already paid under Section 3(a)(ii) and such amount lump-sum amount
shall be payable upon the later of: (A) the Change in Control, (B) the first
Company payroll following the Release Deadline; or (C) such later date required
by Section 4(c).

 

  iii. Bonus Payment. Executive will receive a lump-sum payment equal to 100% of
Executive’s target bonus as in effect for the fiscal year in which the
termination of employment occurs. Payment will be made on the first Company
payroll following the Release Deadline, subject to Section 4(c).

 

  iv. Continuation Coverage. If Executive elects continuation coverage pursuant
to COBRA within the time period prescribed pursuant to COBRA for Executive and
Executive’s eligible dependents, then the Company will reimburse Executive for
the COBRA premiums for such coverage (at the coverage levels in effect
immediately prior to Executive’s termination) until the earlier of (A) a period
of 12 months from the date of termination or (B) the date upon which Executive
and/or Executive’s eligible dependents become covered under similar plans. The
reimbursements will be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy.

 

  v. Accelerated Vesting of Equity Awards. Executive’s time-based Equity Awards
that would have vested had Executive remained in service for an additional 24
months following the termination of employment date will accelerate and become
vested.

 

  c. Voluntary Resignation; Termination for Cause. If Executive’s employment
with the Company terminates (i) voluntarily by Executive (other than for Good
Reason during the Change in Control Period) or (ii) for Cause by the Company,
then Executive will not be entitled to receive severance or other benefits
except for those (if any) as may then be established under the Company’s then
existing severance and benefits plans and practices or pursuant to other written
agreements with the Company.

 

  d. Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
Executive’s death, then Executive will not be entitled to receive any other
severance or other benefits, except for those (if any) as may then be
established under the Company’s then existing written severance and benefits
plans and practices or pursuant to other written agreements with the Company.

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

 

  e. Exclusive Remedy. In the event of a termination of Executive’s employment
as set forth in Section 3(a) or (b) of this Agreement, the provisions of
Section 3 are intended to be and are exclusive and in lieu of any other rights
or remedies to which Executive or the Company otherwise may be entitled, whether
at law, tort or contract, in equity, or under this Agreement (other than the
payment of accrued but unpaid wages, as required by law, and any unreimbursed
reimbursable expenses). Executive will be entitled to no benefits, compensation
or other payments or rights upon a termination of employment other than those
benefits expressly set forth in Section 3 of this Agreement.

 

  4. Conditions to Receipt of Severance

 

  a. Release of Claims Agreement. The receipt of any severance payments or
benefits (other than the accrued benefits set forth in either Sections 3(a)(i)
or 3(b)(i)) pursuant to this Agreement is subject to Executive signing and not
revoking the Company’s customary separation and release of claims agreement (the
“Release”), which must become effective and irrevocable no later than the 60th
day following Executive’s termination of employment (the “Release Deadline”). If
the Release does not become effective and irrevocable by the Release Deadline,
Executive will forfeit any right to severance payments or benefits under this
Agreement. In no event will severance payments or benefits be paid or provided
until the Release actually becomes effective and irrevocable.

 

  b. Confidential Information and Invention Assignment Agreements. Executive’s
receipt of any payments or benefits under Section 3 (other than the accrued
benefits set forth in either Sections 3(a)(i) or 3(b)(i)) will be subject to
Executive continuing to comply with the terms of the Employment, Confidential
Information and Invention Assignment Agreement, between the Company and
Executive, as such agreement may be amended from time to time (the “ECIIAA”) and
the Release.

 

  c. Section 409A.

 

  i. Notwithstanding anything to the contrary in this Agreement, no severance
pay or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Code, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to Executive, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.

 

  ii. It is intended that none of the severance payments under this Agreement
will constitute Deferred Payments but rather will be exempt from Section 409A as
a payment that would fall within the “short-term deferral period” as described
in Section 4(c)(iv) below or resulting from an involuntary separation from
service as described in Section 4(c)(v) below.

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

 

  iii. Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments,
if any, that are payable within the first six months following Executive’s
separation from service, will become payable on the first payroll date that
occurs on or after the date six months and one day following the date of
Executive’s separation from service. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s separation from service, but before the
six-month anniversary of the separation from service, then any payments delayed
in accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment under
Section 1.409A-2(b)(2) of the Treasury Regulations.

 

  iv. Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments for purposes of
clause (i) above.

 

  v. Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section 1.409A-
1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section 409A
Limit (as defined below) will not constitute Deferred Payments for purposes of
clause (i) above.

 

  vi. The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
before actual payment to Executive under Section 409A.

 

  5. Limitations on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) but for this Section 5, would be subject to the excise tax imposed by
Section 4999 of the Code, then Executive’s benefits under Section 3 will be
either:

 

  a. delivered in full, or

 

  b.

delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999 of the Code,
results in the receipt by Executive on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such benefits
may be taxable under Section 4999 of the Code. If a reduction in severance and
other benefits constituting “parachute payments” is necessary so that benefits
are delivered to a lesser extent, reduction will occur in the following order:
(i) reduction of cash payments; (ii) cancellation of awards granted “contingent
on a change in ownership or control” (within the

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

  meaning of Code Section 280G), (iii) cancellation of accelerated vesting of
equity awards; (iv) reduction of employee benefits. In the event that
acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of Executive’s equity awards.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by the Company’s
independent public accountants immediately prior to a Change in Control or such
other person or entity to which the parties mutually agree (the “Firm”), whose
determination will be conclusive and binding upon Executive and the Company. For
purposes of making the calculations required by this Section 5, the Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive will furnish to
the Firm such information and documents as the Firm may reasonably request in
order to make a determination under this Section. The Company will bear all
costs the Firm may incur in connection with any calculations contemplated by
this Section 5.

 

  6. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

 

  a. Cause. “Cause” means:

 

  i. an act of dishonesty made by Executive in connection with Executive’s
responsibilities as an employee;

 

  ii. Executive’s conviction of, or plea of nolo contendere to, a felony or any
crime involving fraud or embezzlement;

 

  iii. Executive’s gross misconduct;

 

  iv. Executive’s unauthorized use or disclosure of any proprietary information
or trade secrets of the Company or any other party to whom Executive owes an
obligation of nondisclosure as a result of Executive’s relationship with the
Company;

 

  v. Executive’s willful breach of any obligations under any written agreement
or covenant with the Company;

 

  vi. Executive’s failure to cooperate in good faith with a governmental or
internal investigation of the Company or its directors, officers or employees,
if the Company has requested Executive’s cooperation; or

 

  vii. Executive’s continued failure to perform Executive’s employment duties
after Executive has received a written demand of performance from the Company
which specifically sets forth the factual basis for the Company’s belief that
Executive has not substantially performed his duties and has failed to cure such
non-performance to the Company’s satisfaction within 10 business days after
receiving such notice.

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

 

  b. Change in Control. “Change in Control” means the occurrence of any of the
following events:

 

  i. A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection, the
acquisition of additional stock by any one Person, who is considered to own more
than fifty percent 50% of the total voting power of the stock of the Company
will not be considered a Change in Control; or

 

  ii. A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. For
purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or

 

  iii. A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the 12 month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions;
provided, however, that for purposes of this subsection (iii), the following
will not constitute a change in the ownership of a substantial portion of the
Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock,
(2) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3). For purposes of this subsection (iii),
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

  c. Change in Control Period. “Change in Control Period” means the period
beginning three months prior to, and ending 12 months following, a Change in
Control.

 

  d. Code. “Code” means the Internal Revenue Code of 1986, as amended.

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

 

  e. Disability. “Disability” will means that Executive has been unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.

 

  f. Equity Awards. “Equity Awards” means Executive’s outstanding stock options,
stock appreciation rights, restricted stock, restricted stock units, performance
shares, performance stock units and any other Company equity compensation
awards.

 

  g. Good Reason. “Good Reason” means Executive’s voluntary termination, within
30 days following the expiration of any Company cure period (discussed below)
following the occurrence of one or more of the following, without Executive’s
consent:

 

  i. a material reduction of Executive’s duties, authority or responsibilities
other than a reduction following a Change in Control due to the Company being
part of a larger entity where Executive assumes similar functional duties;

 

  ii. a material reduction in Executive’s base salary other than a one-time
reduction of not more than 10% that also is applied to substantially all of the
Company’s other executive officers; or;

 

  iii. a material change in the geographic location of Executive’s primary work
facility or location; provided, that a relocation of less than 50 miles from
Executive’s then present location will not be considered a material change in
geographic location.

Executive may not resign for Good Reason without first providing the Company
with written notice within 90 days of the initial existence of the condition
that Executive believes constitutes Good Reason specifically identifying the
acts or omissions constituting the grounds for Good Reason and a reasonable cure
period of not less than 30 days following the date of such notice.

For purposes of the “Good Reason” definition, the term “Company” will be
interpreted to include any subsidiary, parent, affiliate or successor thereto,
if applicable.

 

  h. Section 409A Limit. “Section 409A Limit” will mean two times the lesser of:
(i) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during the Executive’s taxable year preceding the Executive’s
taxable year of Executive’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.

 

  7. Successors.

 

  a. The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

 

  b. Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

  8. Notice.

 

  a. General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
sent electronically or personally delivered when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid or when delivered
by a private courier service such as UPS, DHL or Federal Express that has
tracking capability. In the case of Executive, notices will be sent to the
e-mail address or addressed to Executive at the home address, in either case
which Executive most recently communicated to the Company in writing. In the
case of the Company, electronic notices will be sent to the e-mail addresses of
the Chief Executive Officer and the General Counsel and mailed notices will be
addressed to its corporate headquarters, and all notices will be directed to the
attention of its Chief Executive Officer and General Counsel.

 

  b. Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 8(a) of this Agreement. Such
notice will indicate the specific termination provision in this Agreement relied
upon, will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and will
specify the termination date (which will be not more than 90 days after the
giving of such notice).

 

  9. Resignation. Upon the termination of Executive’s employment for any reason,
Executive will be deemed to have resigned from all officer and/or director
positions held at the Company and its affiliates voluntarily, without any
further required action by Executive, as of the end of Executive’s employment
and Executive, at the Board’s request, will execute any documents reasonably
necessary to reflect Executive’s resignation.

 

  10. Arbitration.

 

  a. Arbitration. In consideration of Executive’s employment with the Company,
its promise to arbitrate all employment-related disputes, and Executive’s
receipt of the compensation, pay raises and other benefits paid to Executive by
the Company, at present and in the future, Executive agrees that any and all
controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, stockholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
Executive’s employment with the Company or termination thereof, including any
breach of this Agreement, will be subject to binding arbitration under the
Arbitration Rules set forth in California Code of Civil Procedure Section 1280
through 1294.2, including Section 1281.8 (the “Act”), and pursuant to California
law. The Federal Arbitration Act will also apply with full force and effect,
notwithstanding the application of procedural rules set forth under the Act.

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

 

  b. Dispute Resolution. Disputes that Executive agrees to arbitrate, and
thereby agrees to waive any right to a trial by jury, include any statutory
claims under local, state, or federal law, including, but not limited to, claims
under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes Oxley Act, the Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, the
Family and Medical Leave Act, the California Family Rights Act, the California
Labor Code, claims of harassment, discrimination, and wrongful termination, and
any statutory or common law claims. Executive further understands that this
Agreement to arbitrate also applies to any disputes that the Company may have
with Executive.

 

  c. Procedure. Executive agrees that any arbitration will be administered by
the Judicial Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its
Employment Arbitration Rules & Procedures (the “JAMS Rules”). The arbitrator
will have the power to decide any motions brought by any party to the
arbitration, including motions for summary judgment and/or adjudication, motions
to dismiss and demurrers, and motions for class certification, prior to any
arbitration hearing. The arbitrator will have the power to award any remedies
available under applicable law, and the arbitrator will award attorneys’ fees
and costs to the prevailing party, except as prohibited by law. The Company will
pay for any administrative or hearing fees charged by the administrator or JAMS,
and all arbitrator’s fees, except that Executive will pay any filing fees
associated with any arbitration that Executive initiates, but only so much of
the filing fee as Executive would have instead paid had Executive filed a
complaint in a court of law. Executive agrees that the arbitrator will
administer and conduct any arbitration in accordance with California law,
including the California Code of Civil Procedure and the California Evidence
Code, and that the arbitrator will apply substantive and procedural California
law to any dispute or claim, without reference to the rules of conflict of law.
To the extent that the JAMS Rules conflict with California law, California law
will take precedence. The decision of the arbitrator will be in writing. Any
arbitration under this Agreement will be conducted in Santa Clara County,
California.

 

  d. Remedy. Except as provided by the Act, arbitration will be the sole,
exclusive, and final remedy for any dispute between Executive and the Company.
Accordingly, except as provided by the Act and this Agreement, neither Executive
nor the Company will be permitted to pursue court action regarding claims that
are subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted.

 

  e. Administrative Relief. Executive is not prohibited from pursuing an
administrative claim with a local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, including, but not limited to, the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the Workers’ Compensation Board. However, Executive may not
pursue court action regarding any such claim, except as permitted by law.

 

  f. Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understands it,
including that EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A JURY TRIAL. Finally,
Executive agrees that Executive has been provided an opportunity to seek the
advice of an attorney of Executive’s choice before signing this Agreement.

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

 

  11. Miscellaneous Provisions.

 

  a. No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.

 

  b. Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

  c. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

  d. Entire Agreement. This Agreement, together with the ECIIAA, constitutes the
entire agreement of the parties hereto and supersedes in their entirety all
prior representations, understandings, undertakings or agreements (whether oral
or written and whether expressed or implied) of the parties with respect to the
subject matter hereof, including, but not limited to, any rights to any
severance and/or change in control benefits set forth in Executive’s original
offer letter, any prior severance agreement and/or any accelerated vesting terms
set forth in an individual Equity Award agreement. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
it is in a writing that specifically mentions this Agreement and that is signed
by Executive and by an authorized officer of the Company (other than Executive).

 

  e. Choice of Law. The validity, interpretation, construction and performance
of this Agreement will be governed by the laws of the State of California (with
the exception of its conflict of laws provisions). Any claims or legal actions
by one party against the other arising out of the relationship between the
parties contemplated herein (whether or not arising under this Agreement) will
be commenced or maintained in any state or federal court located in Santa Clara
County.

 

  f. Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

 

  g. Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable income, employment and other taxes.

 

  h. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

COMPANY BOX, INC.

By: /s/ Aaron Levie

Title: CEO

Date: July 9, 2017

EXECUTIVE

By: Stephanie Carullo

Title: COO

Date: July 9, 2017

[signature page of the Change in Control and Severance Agreement]

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

Appendix A

California Labor Code Section 2870. Application of provision that employee shall
assign or offer to assign rights in invention to employer.

 

  a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

  1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

 

  2) Result from any work performed by the employee for the employer

 

  b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269



--------------------------------------------------------------------------------

LOGO [g424815g16m94.jpg]

 

Appendix B

Box, Inc.

Termination Certificate

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Box, Inc., its subsidiaries, affiliates, successors or
assigns (together, the “Company”).

I further certify that I have complied with all the terms of the Company’s
Employment, Confidential Information and Intellectual Property Assignment
Agreement signed by me (the “Intellectual Property Agreement”), including the
reporting of any Intellectual Property (as defined therein), conceived or made
by me (solely or jointly with others) covered by the Intellectual Property
Agreement.

I further agree that, in compliance with the Intellectual Property Agreement, I
will preserve as confidential all trade secrets, confidential knowledge, data or
other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works of authorship, customer lists, business plans,
financial information or other subject matter pertaining to any business of the
Company or any of its employees, clients, consultants or licensees.

I further agree that for twelve (12) months from this date, I shall not solicit
the employment of any person who shall then be rendering services to the Company
(as an employee or consultant) or who shall have rendered services to the
Company (as an employee or consultant) within the prior twelve (12) month
period, on behalf of myself or any other person, firm, corporation, association
or other entity, directly or indirectly, all as provided more fully with the
Intellectual Property Agreement.

 

Date:    

 

  (Signature)

 

©Box, Inc.  |  900 Jefferson Ave., Redwood City, CA 94063
USA  |  www.box.com  |  877-729-4269